DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the initial Office Action based on the 16/618,661 application filed on 12/02/2019.
Claims 1-20 are currently pending and have been fully considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “between 45000 and 70000”, and the claim also recites “preferably between 50000 and 65000” and “more preferably 53000 and 57000” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a 
Claims 2-4 are indefinite because they also recite a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) like those of claim 1.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites “elongate hollow profiles (19) with 10 a first flange (21)” (emphasis added), it is unclear as to why the number “10” is included and what it defines in the claimed limitation.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites “a spacer element (43) is interposed 20 between an end of the reinforcement strut” (emphasis added).  It is unclear as to why the number “20” is included and what it defines in the claimed limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-10, 12-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (US 2013/0213458) in view of Sumida et al. (US 2012/0279560) and Yu (CN202839681 with provided machine English translation).
Addressing claims 1-2, Tsujimoto discloses a solar module (1 in fig. 1) comprising:
	a solar laminate 10 comprising a plurality of solar cells 11 (fig. 1) interposed between a transparent front cover sheet 12 and a rear cover sheet 13;
	a frame 20 (made of aluminum [0038]) enclosing the solar laminate at lateral edges of the solar laminate (figs. 1-2);
	wherein the frame has a frame surface (the product of the length of section 20a and the length of section 20b in fig. 1) and a frame thickness (the overall height B in fig. 3);
	wherein the length of the section 20a is between 800-900 mm, the length of the section 20b is between 1300-1600 mm [0029] and the frame thickness B is 35 mm [0044]; therefore, the ratio between the frame surface and the frame thickness is between 29714 and 41142.

Tsujimoto is silent regarding at least one reinforcement strut arranged at a rear surface of the solar laminate and the claimed range of the ratio between the frame surface and the frame thickness.

Sumida discloses a solar cell module comprising a reinforcement strut (sections 4c, 4 and 4a constitute the claimed reinforcement strut) arranged at a rear surface of the solar laminate 2 between opposing portions of the frame 3 (figs. 1a-1b).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar module of Tsujimoto with the reinforcing member 4 of Sumida in order to increase the strength of the frame, reducing the damage to the frame and improving the load-bearing characteristics of the solar cell module (Sumida, [0013]).

Yu discloses a solar cell module comprising aluminum frame structures similarly to those of Tsujimoto; wherein, the preferred thickness of the frame structures is between 25-32 mm or 30 mm [0008-0009].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar module of Tsujimoto by reducing the frame thickness from 35 mm to the thickness range disclosed by Yu in order to reduce the use of aluminum frame materials and saving production cost while ensuring the sufficient strength of the frame for supporting the solar laminate (Yu, [0011]).  In the modified solar module of Tsujimoto in view of Yu where the frame thickness is 30mm, the claimed ratio between the frame surface and the frame thickness is between 34666 and 48000, which overlaps the claimed range.  Therefore, one would have arrived at the claimed ratio between the frame surface and the frame thickness when performing routine experimentation with the thickness of the frame in the range disclosed by Yu in order to optimize the balance between supporting strength of the frame, weight and production cost of the solar module (Yu, [0011]).

Addressing claim 5, Sumida discloses the frame 3 is made of aluminum [0034] and the reinforcement strut 4 is also made of aluminum [0038]; therefore, the reinforcement strut is electrically connected to the frame because they are all made of electrically conductive aluminum material and are in physical contact with one another.

Addressing claim 6, the portion 4b disclosed by Sumida in fig. 1b is the structural equivalence to the claimed space element cooperating with the frame such as to push the reinforcement strut in a direction towards the laminate 2.

Addressing claim 7, Tsujimoto discloses in fig. 3 the frame comprising elongate hollow profiles 27, a first flange 22 and a second flange 29 positioned in the claimed manner.

Addressing claim 8, fig. 1b of Sumida shows the ends of the reinforcement strut 4 are interposed between the laminate 2 and the second flange 3e of the frame.

Addressing claim 9, the portion 4b of Sumida in fig. 1b corresponds to the claimed spacer element interposed between an end of the reinforcement strut and the second flange 3e of the frame.

Addressing claims 10 and 17, Sumida discloses the spacer 4b is made of aluminum [0038].

Addressing claims 12 and 18-19, fig. 1b of Sumida shows the space element 4b is screwed to the frame.

Addressing claim 13, Sumida discloses the reinforcement strut is attached via an adhesive 12 to the rear surface of the laminate [0029].

Addressing claim 14, Sumida discloses the reinforcement strut is arranged in parallel to many edges of the frame, including the structural equivalence to the claimed a short edge.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (US 2013/0213458) in view of Sumida et al. (US 2012/0279560) and Yu (CN202839681 with provided machine English translation) as applied to claims 1-2, 5-10, 12-14 and 17-19 above, and further in view of Sakomoto (JP2014088665 with provided machine English translation).
Addressing claim 3, Yu discloses the height of the frame or the claimed thickness is 30 mm as discussed above.
Tsujimoto is silent regarding the claimed length and width values; however, Tsujimoto discloses the length and width are not limited to the ranges disclosed in paragraph [0029] and various lengths may be used.

Sakomoto discloses rectangular solar module having a frame on the outer periphery; wherein, paragraph [0015] discloses the frame has a width between 600-1200 nm, which encompasses the width range disclosed by Tsujimoto and the claimed width value, a length between 1000-2000 nm, which encompasses the length range disclosed by Tsujimoto and the claimed length value, and the thickness between 15-50 nm, which encompasses the thickness range disclosed by Yu and the claimed thickness value.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar module of Tsujimoto in view of Sumida and Yu by performing routine experimentation with the length and width of the frame in the ranges disclosed by Sakomoto in order to arrive at the desired length and width of the frame.  The prior art already shows that the values of the claimed dimensions are known in the art; therefore, arriving at a solar module with the frame having the claimed length, width and thickness values is merely aesthetic choice and is well within the technical grasp of one of ordinary skill in the art.
	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (US 2013/0213458) in view of Sumida et al. (US 2012/0279560) and Yu (CN202839681 with provided machine English translation) as applied to claims 1-2, 5-10, 12-14 and 17-19 above, and further in view of Wang et al. (CN 206098409 with provided machine English translation).
Addressing claim 4, Tsujimoto discloses the front cover sheet is made of glass; however, Tsujimoto is silent regarding the thickness of the front cover sheet.

Wang discloses a solar laminate comprising a glass light receiving layer like that of Tsujimoto; wherein, the thickness of the upper glass panel layer is between 3 to 3.5 mm [0008].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the glass light receiving layer of Tsujimoto to have the thickness disclosed by Wang in order to obtain the predictable result of providing transparent front protection for the solar cells (Rationale B, KSR decision, MPEP 2143).

Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (US 2013/0213458) in view of Sumida et al. (US 2012/0279560) and Yu (CN202839681 with provided machine English translation) as applied to claims 1-2, 5-10, 12-14 and 17-19 above, and further in view of Uhlmann et al. (DE 102014105052) and Ciasulli et al. (US 2011/0265860).
Addressing claim 11, Tsujimoto, Sumida and Yu are silent regarding the spacer element comprises at least one ridge pressed into the frame.

Uhlmann discloses electrically connecting the frame 3 and the reinforcement elements 4 for safety reasons [0013].

Ciasulli discloses a grounding washer 1503 having ridges (fig. 13A) coupling the flange of the frame to another flange 1502 (fig. 15).  The grounding washer interposes the two flanges as shown in fig. 15.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar module of Tsujimoto in view of Sumida with the grounding washer to establish grounding electrical connection between the reinforcement strut and the frame as disclosed by Uhlmann and Ciasulli in order to improve the safety of the solar module (Uhlmann, [0013]).  The grounding washer is the structural equivalence to the claimed spacer cooperating with the frame such as to push the reinforcement strut in a direction towards the laminate because the grounding washer is interposed between the reinforcement strut and the frame.

Addressing claim 20, Ciasulli discloses the grounding washer is screwed to the frame (fig. 15).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (US 2013/0213458) in view of Sumida et al. (US 2012/0279560) and Yu (CN202839681 with provided machine English translation) as applied to claims 1-2, 5-10, 12-14 and 17-19 above, and further in view of Naitoh et al. (US 2011/0226335).
Addressing claim 15, Sumida is silent regarding at least two reinforcement struts arranged in parallel to each other.

Naitoh discloses a solar module comprising reinforcement strut for supporting the module frame.  Fig. 1 discloses at least two reinforcement struts 30 arranged in parallel to each other or fig. 22 discloses the solar cell module comprising one reinforcement strut similarly to that of Sumida.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar module of Tsujimoto in view of Sumida with at least two reinforcement struts arranged in parallel to each other as disclosed by Naitoh in order to increase the support for the solar module frame with the additional reinforcement strut (Naitoh, fig. 1).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (US 2013/0213458) in view of Sumida et al. (US 2012/0279560) and Yu (CN202839681 with provided machine English translation) as applied to claims 1-2, 5-10, 12-14 and 17-19 above, and further in view of Uhlmann et al. (DE 102014105052 with provided machine English translation).
Addressing claim 16, Sumida is silent regarding the reinforcement strut has a rectangular cross-section.

Uhlmann discloses the reinforcement strut 5 has a rectangular cross section (fig. 5).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar module of Tsujimoto in view of Sumida with the reinforcement strut having rectangular cross section disclosed by Uhlmann in order to obtain the predictable result of providing reinforcement for the solar module frame (Rationale B, KSR decision, MPEP 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        03/18/2021